United States Court of Appeals
                                                                                              Fifth Circuit
                                                                                            F I L E D
                                                    In the                                 February 27, 2007
                        United States Court of Appeals                                  Charles R. Fulbruge III
                                        for the Fifth Circuit                                   Clerk
                                              _______________

                                                m 06-20673
                                              Summary Calendar
                                              _______________


                                              IN THE MATTER OF
                                           RICHARD J. POLLAK,

                                                                 Debtor.

                                           RICHARD J. POLLAK,

                                                                 Appellant,

                                                   VERSUS

                                       HOMESIDE LENDING, INC.,

                                                                 Appellee.

                                       _________________________

                               Appeal from the United States District Court
                                   for the Southern District of Texas
                                           m 4:06-CV-1269
                                 ______________________________



Before SMITH, WIENER, and OWEN,                            A bankruptcycourt denied Richard Pollak’s
  Circuit Judges.                                        motion to extend the time for filing a notice of

PER CURIAM:*
                                                             *
                                                             (...continued)
                                                         termined that this opinion should not be published
  *
      Pursuant to 5TH CIR. R. 47.5, the court has de-    and is not precedent except under the limited cir-
                                       (continued...)    cumstances set forth in 5TH CIR. R. 47.5.4.
appeal. We affirm.                                      380, 395 (1993)). We review the bankruptcy
                                                        court’s findings of fact for clear error and its
                        I.                              legal conclusions de novo. Universal Seismic
    Pollak brought an adversary bankruptcy              Assocs., Inc. v. Harris County (In re Universal
action against Homeside Lending, Inc.                   Seismic Assocs., Inc.), 288 F.3d 205, 207 (5th
(“Homeside”), in regard to Homeside’s ser-              Cir. 2002). We review for abuse of discretion
vicing of his home mortgage loan. He was                the court’s finding that Pollak’s failure to file
awarded some damages, but the bankruptcy                a timely notice of appeal was not due to ex-
court denied some of his claims. He did not             cusable neglect. See Pioneer, 507 U.S. at 398.
file a notice of appeal within the time allotted
under Federal Rule of Bankruptcy Procedure                 Pollak argues that his late filing was caused
8002(c)(2). Four days after that deadline, he           by excusable neglect: It was occasioned by
filed a motion to extend the time for filing a          misinformation, he urges, and Homeside
notice of appeal, but the bankruptcy court de-          would not be prejudiced by the short delay.
nied the motion.                                        Also, he asserts that nothing in the record sup-
                                                        ports a finding of bad faith.
   Pollak testified that after he was awarded
his judgment, his attorney gave him the im-                The bankruptcy court, applying the correct
pression that he could appeal within 20 to 30           legal standards, found Pollak’s failure to file
days of the judgment. His attorney informed             timely did not result from excusable neglect.
him that she would not represent him on ap-             During the ten-day window in which Pollak
peal. Pollak sought other representation. In            could have timely filed his appeal, he had been
the course of obtaining other counsel, he               told that time was of the essence, so the reason
spoke to one lawyer who told him time was of            for the delay was within his control. He knew
the essence for his appeal. Finally, when he            he needed to file an appeal within a specific
met with his current attorney, Pollak learned           time, but he did not seek to determine what
that the time to appeal had expired.                    that time frame was. This is merely a usual
                                                        case of failing to file on account of “inadver-
                       II.                              tance, ignorance of the rules, or mistakes con-
    A bankruptcy court may permit a late filing         struing the rules.” Pioneer, 507 U.S. at 392.
“where the failure to act was the result of ex-         There is no abuse of discretion.
cusable neglect.” FED. R. BANKR. P. 9006-
(b)(1). A court determining whether a party’s             The judgment of the district court is AF-
conduct resulted from excusable neglect must            FIRMED.
take into account all relevant circumstances
surrounding the failure, including the danger of
prejudice to the debtor, the length of delay and
its potential impact on judicial proceedings, the
reason for the delay, and whether the debtor
acted in good faith. Christopher v. Diamond
Benefits Life Ins. Co. (In re Christopher), 35
F.3d 232, 236 (5th Cir. 1993) (citing Pioneer
Inv. Servs. Co. v. Brunswick Assocs., 507 U.S.
2